Citation Nr: 0632096	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  90-54 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for multiple cysts of 
the right kidney, liver, and skin, to include residuals of a 
right modified radical mastectomy.  

2.  Entitlement to special monthly compensation (SMC) based 
upon anatomical loss of the right breast.  

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  







REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.  

The Board remanded these matters back to the RO in June 2003 
and June 2004 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran has a residual scar of the upper thoracic 
spine region that has been shown to be related to an in-
service cyst.  

2.  There is no competent medical evidence showing other 
multiple cysts of the right kidney, liver, and skin, to 
include residuals of a right modified radical mastectomy, to 
be etiologically related to service; there is also no 
evidence of carcinoma of the right breast within one year 
following service.  

3.  VA regulations concerning special monthly compensation 
for loss of breast tissue would only apply to a female 
veteran and not to a male veteran, such as the claimant; in 
any event, service connection has not been established for 
residuals of a right modified radical mastectomy.  

4.  The veteran's service-connected residual scar of the 
upper thoracic spine region does not render him unable to 
obtain or retain substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested a residual scar of 
the upper thoracic spine region is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  The veteran's disability manifested by multiple cysts of 
the right kidney, liver, and skin, to include residuals of a 
right modified radical mastectomy, is not due to disease or 
injury that was incurred in or aggravated by service or 
within one year thereafter.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  

3.  The claim for SMC benefits based upon anatomical loss of 
the right breast must be denied by operation of law.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.350 (2006).  

4.  The criteria for entitlement to TDIU rating have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.16 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters issued between August 2003 
and February 2005.  By these letters, the RO also notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed rating decision.  However, these 
letters were issued pursuant to prior Board remand 
instructions.  Moreover, as indicated above, the RO has taken 
all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.  Entitlement to service connection for multiple cysts of 
the right kidney, liver, and skin, to include residuals of a 
right modified radical mastectomy.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

However, while the veteran has claimed an Agent Orange-
related etiology for his claimed disorder, his service 
records do not reflect that he served in Vietnam.  
Accordingly, his claim will be considered only on a direct 
service connection basis.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

As a preliminary matter, the Board notes that, in the 
aforementioned June 2003 decision, the Board denied service 
connection for the claimed residuals of an intramedullary 
ependymoma of T12-L2, status post excision.  The Board will 
thus not address this particular disorder within the context 
of the present decision.  

The veteran's service medical records shown that he was 
treated for a sebaceous cyst of the upper back in April and 
May 1963.  His May 1963 separation examination, however, was 
negative for this cyst or any other skin abnormalities.  

The post-service medical records show multiple instances of 
treatment for problems corresponding to the veteran's claimed 
disorder.  He was found to have an infiltrating duct cell 
carcinoma of the right breast in November 1980 and 
subsequently underwent a mastectomy.  

The subsequent medical records show treatment for liver cysts 
in November 1988, November 1989, October 1994 and April 1996 
and a left hip fibrolipoma in October 1990.  

During an October 1991 VA examination, the veteran noted that 
he was found to have a mid-back cyst during service in May 
1963 and that this cyst was excised in 1968.  The veteran 
also reported an excision of a cyst at the back of the neck 
in 1967.  

The examination revealed a deep scar over C6-C7, but the only 
other scar of the back was located over the lower dorsum and 
upper lumbar vertebrae.  The examiner diagnosed a history of 
an excision of a cyst at the back of the neck with a residual 
scar; and status post excision of a cyst in the mid-spine, 
with no diagnosis given.  
 
In a February 1996 VA examination report, a VA doctor noted 
that the veteran had a cyst on the mid-back in 1963.  The 
examination revealed scars of the cervical, upper thoracic, 
and low thoracic/upper lumbar areas.  

The examiner diagnosed a history of excision of several cysts 
of the back and commented that the veteran "ha[d] had quite 
a few cysts removed on different occasions and claims the 
first to be found in 1963."  

Private medical records from April 1997 indicate that 
surgical pathology studies of masses of the back of the neck 
and the lower mid back revealed an epidermal inclusion cyst 
and a basal cell carcinoma.  A liver ultrasound in May 1997 
revealed an incidental right renal cyst.  The veteran was 
also found to have basal cell epithelioma of the right chest 
and a left mastoid cyst in August 1997.  

Studies from May 1998 revealed a benign pancreatic cyst and a 
low-attenuation nodular lesion in the inferior aspect of the 
right adrenal gland.  The veteran was found to have a basal 
cell carcinoma of the right ear in December 1998, which was 
excised in the same month. 

A liver ultrasound in May 2000 revealed a cyst, while studies 
from September 2000 revealed cysts within the liver and right 
kidney.  An ultrasound in April 2003 revealed similar 
findings.  Additionally, the veteran was treated for a 
buttock cyst in August 2004.

Following the Board's June 2004 remand, the veteran underwent 
a VA examination in August 2005.  During this examination, he 
reported having no current cysts.  The only scar he described 
was his breast cancer surgical site, but he denied any 
problems with this scar.  The skin examination was entirely 
within normal limits.    

In an August 1995 addendum, a VA doctor, who reviewed the 
claims file, noted the veteran's history of right breast 
cancer, kidney cysts and liver cysts.  The doctor noted that 
it was unlikely that the onset of the veteran's disorder was 
related to service, as the development of cysts and carcinoma 
of the breast were not known to be the result of Agent Orange 
exposure.  Moreover, the doctor noted that the veteran's 
carcinoma of the breast had resolved and that his cysts of 
the kidney and liver were not related to military service.  

In a further addendum from the same month, the VA doctor 
clarified that the veteran was, in fact, not in Vietnam 
during service.  The doctor further noted that there were no 
current cysts of the skins and no chronic disability due to 
cysts in the liver and spleen.  

Accordingly, it was the determination of the doctor that it 
was "less likely" that these conditions were related to 
military service.  The doctor further noted that the veteran 
had a well-healed scar on the right breast, with no evidence 
of recurrence over the years; normal creatinine and 
electrolytes; and normal liver function tests.  

In this case, the Board is aware that there is evidence of a 
cyst of an upper thoracic spine area during service.  The 
veteran has reported that this was excised in the 1960's, and 
the February 1996 VA examination report confirmed a current 
scar in this area.  The examiner also appears to have related 
this scar to the 1963 cyst.  The Board thus finds that the 
veteran's residual scar was the likely result of the cyst 
that was treated in service, and service connection is 
warranted for this disorder. 

However, there is no medical evidence of record relating the 
veteran's claimed  multiple other cysts of the right kidney, 
liver, and skin, to include residuals of a right modified 
radical mastectomy, to service, and there is no evidence of a 
malignant tumor of the right breast within one year following 
service.  

The only medical evidence addressing the etiology of these 
current disorders is the August 2005 VA examination report 
and addendum, but the examiner found that these disorders 
were not etiologically related to service.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay statements.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

However, the preponderance of the evidence is against the 
veteran's claim of service connection for multiple cysts of 
the right kidney, liver, and skin, to include residuals of a 
right modified radical mastectomy, and this claim must be 
denied.  

In reaching this latter determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


III.  Entitlement to SMC based upon anatomical loss of the 
right breast

VA laws and regulations allow for special rates of monthly 
compensation under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, 
including, in the case of a female veteran, loss of 25 
percent or more of the tissue from a single breast or both 
breasts in combination, or following receipt of radiation 
treatment of breast tissue.  This special compensation is 
paid in addition to the basic rate of compensation for a 
service-connected disability.  38 C.F.R. § 3.350(a). 

As indicated, however, service connection has not been 
established for the veteran's residuals of a right modified 
radical mastectomy.  Moreover, the specific provisions of 
38 C.F.R. § 3.350(a) regarding breast tissue apply only for 
female veterans.  There are no corresponding provisions for 
male veterans.  

Accordingly, there is no legal basis for the claim of 
entitlement to SMC benefits based upon anatomical loss of the 
right breast.  

In this case, it is the law and not the evidence that is 
dispositive.  Lacking legal merit, the claim for SMC must be 
denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


IV.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional cases, an extraschedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).  

In this case, the veteran's only service-connected disability 
is his scar of the upper thoracic spine region.  The Board 
notes that he has not complained of any specific symptoms 
pertaining to this scar in recent years; indeed, he mentioned 
only his nonservice-connected right breast mastectomy scar 
during his June 2005 VA examination.  

Likewise, he has described no limitation of function of an 
affected part due to this particular scar and has not argued 
that this particular scar has precluded employability.  
Rather, his complaints have centered around his nonservice-
connected residuals of an intramedullary ependymoma of T12-
L2, among other nonservice-connected disorders.  

The Board is cognizant that, in his January 2001 application, 
the veteran reported that he had not worked for fourteen 
years.  Nonetheless, the fact that a veteran is unemployed or 
has difficulty obtaining employment is insufficient, in and 
of itself, to establish unemployability.  The relevant 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

Overall, the evidence does not support the finding that the 
veteran's service-connected disability renders him unable to 
obtain or retain substantially gainful employment.  
Accordingly, the preponderance of the evidence is against his 
claim for a TDIU rating, and his claim must be denied.  

Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  



ORDER

Service connection for a residual scar of the upper thoracic 
spine region is granted.  

Service connection for multiple cysts of the right kidney, 
liver, and skin, to include residuals of a right modified 
radical mastectomy, is denied.  

The claim for a special monthly compensation based upon 
anatomical loss of the right breast is denied.  

A total disability evaluation based upon individual 
unemployability due to a  service-connected disability is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


